567 F.2d 1288
Reginald COCHRAN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 77-2187

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 15, 1978.
Reginald Cochran, pro se.
John L. Briggs, U. S. Atty., Jacksonville, Fla., Eleanore J. Hill, Asst. U. S. Atty., Tampa, Fla., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Florida.
Before RONEY, GEE and FAY, Circuit Judges.
PER CURIAM:


1
This appeal is taken from an order of the district court denying the motion of a federal prisoner to vacate his sentence, filed pursuant to 28 U.S.C.A. § 2255.  We affirm.


2
In his § 2255 motion, the appellant argued that because he received a greater sentence than his two codefendants, the trial court must have relied on prior invalid convictions in determining his sentence.  The district court, in denying relief, certified that the sentence was not enhanced by the existence of the allegedly invalid prior convictions.  There is nothing in the record with which to challenge the correctness of the certificate.  In light of this certification, the appellant is not entitled to relief.  Rogers v. United States, 466 F.2d 513 (5th Cir.), cert. denied, 409 U.S. 1046, 93 S. Ct. 546, 34 L. Ed. 2d 498 (1972).  See also, Jerkins v. United States, 530 F.2d 1203 (5th Cir. 1976).


3
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I